,




                                           August   29, 1975


    The Honorable    Raymond   Vowel1                      Opinion   No.    H- 679
    Commissioner,     Department
    of Public Welfare                                      Re:   Ability of Department    of
    John H. Reagan Building                                      Public Welfare   to transfer
    Austin,  Texas 78701                                         funds between   programs.

    Dear     Commissioner         Vowell:

        You have asked if the Department        of Public Welfare    may transfer     items
    of appropriation   between programs      to insure that adequate     funds are avail-
    able for medical    assistance  programs.      You indicate   that the question     arises
    because   of the Legislature’s   omission    of a rider which has previously
    appeared    in the Department’s   appropriation.     See Acts 1973. 63rd’ Leg.,         ch.    659,
    p. 1786 at 1862 (rider 21 to the Department        of Public Welfare    appropriation).

           Article   3, section   51-a      of the Texas   Constitution      provides   in part:

                    The Legislature      shall have authority        to enact
                appropriate  legislation    which will.~ enable       the State
                of Texas    to cooperate      with the Government          of the
                United Stat es in providing    assistance  to and/or
                medical  care on behalf of needy persons,        in pro-
                viding rehabilitation    and any other services    includ-
                ed in the federal    laws making matching     funds avail-
                able to help such families    and individuals    attain or
                retain capability  for independence    or .self-care.     to
                accept and expend funds-from~the Covernmkt             of the
                United States for such purposes     in accordance      with
                the laws of the United States as they now are or as
                they may hereafter     be amended,    and to make appro-
                priations  out of state funds for such purposes;       . . .




                                                 p. 2957
The   Honorable           Raymond        Vowell.        page    2     (H-679)




               Provided      further,   that if the limitations      and
          restrictions      herein contained      are found to be in
          conflict    with the provisions      of appropriate      federal
          statutes,     as they now are or as they may be amended
          to the extent that federal matching            money is not avail-
          able to the state for these purposes,             then and in that
          event the Legislature         is specifically    authorized      and
          empowered        to prescribe     such limitations     and restric-
          tions and enact such laws as may be necessary                  in
          order     that such federal matching          money will be
          available     for assistance     and/or medical       care for or
          on behalf           of needy       persons.

      Pursuant        to this      constitutional        authorization          the Legislature   has enacted
several    statutes           authorizing       the Department  to transfer  appropriated              funds
between    programs.               Article      695~. section 4(12). V. T. C. S., provides              in
part:

              Notwithstanding   any other provisions    contained
          in the law, the State Department    of Public   Welfare
          is authorized   and empowered,   at such times as may
          be necessary     in order that Federal                       matching      money
          will be available    for public welfare                      programs       admini-
          stered   by the Department       for and/or on behalf of needy
          persons,    and at such times as the State Department
          may determine      feasible    and within the limits    of appro-
          priated   funds, to extend the scope of the public welfare
          programs     and the services      provided in relation    to such
          programs     to and on behti%f of clients   and-related      groups
          so as to include,    in whole or in part, the entire        range
          of public welfare     assistance    and/or services     designed
          to help families    and individuals~ attain or retain capa-
          bility for independence       or self-care  and for such
           rehabilitation    and other services   as may be prescribed
           or authorized     under Federal   laws and rules and regu-
           lations,    as they now are or as they may heredfter     be
           amended.

                  .   .   .




                                                        p.     2958
The   Honorable      Raymond        W.     Vowell,    page     3     (H-679)




                 The State   Department          of   Public       Welfare     is authorized
          to accept,  expend,   and transfer   any and all Federal       and
          State funds appropriated     for such purposes.      -The State
          Department    of Public Welfare    is authorized    to accept,
          expend and transfer     funds receivedlfrom      a county; mu-
          nicipality,  or any public or private     agency or from any
          other source; and such funds shall be deposited          with the
          State Treasury,     subject to withdrawal    upon order     of the
           Commissioner        of Public Welfare in accordance   with rules
           and regulations      adopted by the Department   and as author-
           ized herein.

      Article    695c,    section    27,    V. T. C. S.,       provides        in part:


           (1)   . . .

                The State Comptroller,        after appropriate       allocations,
           transfers,      and credits  to and from the Mrious          funds
           involved,     is hereby authorized      to transfer    funds appro-
           priated    for the operation    of the Department       into the
            ‘Department      of Public Welfare     Administration      Operating
            Fund’ and/or the ‘Department          of Public    Welfare    Assist-
           ance Operating    Fund’ and all other current      revenues
           (including  but not limited to grants.    earnings,    allotments,
           refunds and reimbursements)      and balances      on hand, such
           amounts as are designated     and .authorized    by the Depart-
           ment of Public Welfare.     The State Comptroller         shall
           transfer   between the ‘Department     of Public: Welfare
            Administration    Operating  Fund’ and the ‘Department     of
            Public Welfare    Assistance   Operating    Fund’ such amounts
            as are designated    and authorized    by the Department  of
            Public Welfare.

                  . . .


            (2) Should the State Department        of Public Welfare     determine
            that a transfer   among appropriated       State funds is needed to
            match Federal     Medical   Assistance    funds then, upon written
            authorization   of the State Department       of Public  Welfare,
            the State Comptroller     of Public Accounts      is hereby   author-
            ized to transfer    moneys   allocated   and appropriated      for



                                                 p.   2959
The   Honorable       Raymond   W.     Vowell,   page       4     (H-679)




         payments   for Old Age Assistance,        Blind Assistance,
         Children’s   Assistance,    and/or Disabled Assistance
         out of the respective    special  assistance    funds into the
         ‘Medical   Assistance        Fund, ’ and the State Department
         is authorized    to pay      Medical  Assistance   out of said
         funds so transferred         and appropriated    so as to pro-
         videAssistance     and Medical   Assistance    to the greatest
         extent possible   within Federal    and State Laws,    and
         within the limitations    of the Texas   Constitution  and
         within the limits   of total appropriated    funds.

              .   .   .


      Medical   assistance payments  are the subject                    of federal       matching     funds.
See   e.g.,   42 U.S. C. $ 9139bb and 139bdfb).

      We do not believe     that     the 1975 Appropriations                Bill   has   the effect   of altering
the authority   give~n the Department       to transfer-funds-by    the rts~tutes set out above,
since it is well settled that a general        appropriations    act cannot amend
general  law, a,        Tex. Const.,     art. 3, $35; Moore V. Sheppard,          192
S. W. 2d 559 ~Tex.Sup.      1946); Linden v. Finley,        49 S. W. 578 ( Tex.Sup.
1899); Attorney    General    Opinion   V- 1254(1951). Accordingly,      it is our
opinion that the Department         of Public Welfare      may transfer   appropriated
funds among programs         as provided     by these statutes.

                                SUMMARY

                The Department      of Public Welfare   may transfer
          appropriated    funds among programs        as provided  by
          article  695c,   sections    4(12) and 27.

                                                      ery       truly   yours,
                                                 A




                                                     Attorney       General        of Texas




                                            p. 2960
The   Honorable   Raymond    W.     Vowell.     page   5   (H-679)




APPROVED:




DAVID    M.   KENDALL,      First   Assistant




 ti
C. ROBERT   HEATH.       Chairman
Opinion Committee




                                          p.    2961